DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Amended claim 1 recites “wherein the carbon dioxide system is configured to substantially maintain the different predetermined carbon dioxide concentration of each of the at least two growth zones.” One of ordinary skill in the art could reasonably interpret this limitation to mean either (I) the plant growing facility includes a single carbon dioxide source located at a top portion of the growth chamber, and since carbon dioxide is heavier than air, the carbon dioxide falls downwards and thus the lower growth zone has a higher carbon dioxide concentration than the upper growth zone (herein referred to as “Interpretation I”) (see Examiner Interview Summary Record dated April 9, 2021, as this was the interpretation applicant’s representative discussed during the March 30, 2021 Examiner Interview); or (II) the plant growing facility includes two or more carbon dioxide sources and/or redirecting systems for independently controlling the carbon dioxide levels of the upper and lower growth zones (herein referred to “Interpretation II”) (see Applicant Arguments dated August 19, 2021). Thus, because 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

If claims 1-18 are construed according to Interpretation II as discussed above (see rejection of claims 1-18 under 35 U.S.C. 112(b)), then claims 1-18 are rejected under 35 U.S.C. 112(a) for lack of enablement.
The specification, while being enabling for Interpretation I of claim 1, does not reasonably provide enablement for Interpretation II of claim 1 (see rejection under 35 U.S.C. 112(b) above, discussing Interpretation I versus Interpretation II). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, the invention commensurate in scope with claims 1-18 according to Interpretation II. Specifically, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, a plant growing facility “wherein the carbon dioxide system is configured to substantially maintain the different predetermined carbon dioxide concentration of each of the at least two growth zone” (i.e., a plant growing facility that includes two or more carbon dioxide sources and/or redirecting systems for independently controlling the carbon dioxide levels of the upper and lower growth zones), as recited in claim 1. 
Also, if claims 1-18 are construed according to Interpretation II as discussed above (see rejection of claims 1-18 under 35 U.S.C. 112(b)), then claims 1-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

A. 	Prior Art Rejections if claims 1-18 are construed according to Interpretation I.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0115958 to Helene et al. (“Helene”).
Regarding claim 1, Helene discloses an industrial plant growing facility for growing plants of at least one plant species comprising: a housing (200) enclosing a growth chamber; a plurality of racks (380) positioned in the growth chamber, wherein each rack is configured for receiving one or more trays (¶ [0037]); a plurality of trays (482) placed in the plurality of racks, see also FIG. 9 showing vents (816) disposed above both growth zones (910, 920) and ¶ [0062] saying that the vents distribute carbon dioxide, and since carbon dioxide is heavy, the lower 
Regarding claim 2, Helene discloses wherein the industrial plant growth facility is configured for adapting the vertical distance between the LED-based lighting devices and the trays (¶ [0037]).
Regarding claim 4, Helene discloses wherein each rack comprises at least 6 layers (¶ [0037]).
Regarding claim 6, Helene discloses wherein the at least two growth zones have a different temperature (¶ [0064]).
Regarding claim 7, Helene discloses wherein the at least two growth zones are adapted to growing plants of different plant species; and/or the at least two growth zones are adapted to growing plants at different stages of plant growth (¶¶ [0062]-[0065]).
	Regarding claim 8, Helene discloses a method for growing plants of at least one plant species, comprising the steps of: (a) providing an industrial plant growing facility according to claim 1 (see analysis of claim 1 above); (b) placing a tray comprising seeds of the at least one plant species in the growth chamber (¶¶ [0046]-[0047]); (c) growing the seeds into mature plants, see also FIG. 9 showing vents (816) disposed above both growth zones (910, 920) and ¶ [0062] saying that the vents distribute carbon dioxide, and since carbon dioxide is heavy, the lower growth zone (910) will have a higher carbon dioxide concentration than the upper growth zone (920)). 
	Regarding claim 9, Helene discloses wherein the predetermined nutrient concentration, the predetermined pH, the predetermined temperature, the predetermined humidity, the predetermined light spectrum, the predetermined light intensity, the predetermined carbon dioxide concentration, and optionally the predetermined vertical inter-tray distance, are further determined by a light interval, a growth stage, and/or desired properties of the mature plants (¶¶ [0065], [0107]-[0113]), wherein the light interval of the plant species is the day interval of the day- night cycle or the night interval of the day-night cycle; the growth stage is the germination stage or the seedling-to-harvest stage; and/or, the desired properties of the mature plants 
Regarding claim 10, Helene discloses wherein the plant species is a plant species belonging to the group of leafy greens, herbs, halophytes, or medicinal plants (¶ [0112]).
Regarding claim 11, Helene discloses wherein the at least two growth zones have a different temperature (¶ [0064]).
Regarding claim 12, Helene discloses wherein the at least two growth zones are adapted to growing plants of different plant species; and/or the at least two growth zones are adapted to growing plants at different stages of plant growth (¶¶ [0062]-[0065]).
Regarding claim 13, Helene discloses comprising the steps: (e) repeating step (b) multiple times, wherein at least two trays comprise plants of at least two different plants species (¶¶ [0063]-[0065], [0046]-[0047]); (f) executing step (c) for the at least two trays provided in step (e) (¶¶ [0063]-[0065], [0046]-[0047]); and, (g) repeating step (d) multiple times, wherein the at least two trays provided in step (e) are removed out of the growth chamber (¶¶ [0063]-[0065], [0046]-[0047]).
Regarding claim 14, Helene discloses the steps: (h) repeating step (b) a number (n) of times, wherein the trays comprise plants of one plant species, the average time between two consecutive repetitions of step (b) being one nth of the days to harvest the one plant species (¶¶ [0063]-[0065], [0046]-[0047]); (j) executing step (c) for the trays provided in step (h), wherein the predetermined nutrient concentration, the predetermined pH, the predetermined temperature, the predetermined humidity, the predetermined light spectrum, the predetermined light intensity, the predetermined carbon dioxide concentration, and optionally the predetermined vertical inter-tray distance, are determined by the growth stage of the plants (¶¶ [0063]-[0065], [0046]-
Regarding claim 15, Helene discloses wherein the at least one plant species comprises one or more of leafy greens, herbs, halophytes, or medicinal plants (¶ [00112]).
Regarding claim 16, Helene discloses wherein each of the at least two growth zones comprise one or more of the plurality of trays (FIGS. 9 and 10; ¶¶ [0063]-[0065]).
Regarding claim 18, Helene discloses wherein the at least two growth zones are arranged in a vertical configuration within at least one of the plurality of racks (FIGS. 9 and 10; ¶¶ [0063]-[0065]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Helene as applied to claim 1 above, in view of U.S. Publication No. 2014/0259920 to Wilson (“Wilson”).
Regarding claim 3, Helene teaches each and every element of claim 1 as discussed above, and Helene teaches a control unit (426) configured for receiving information about the plant species of the plants in a tray (¶¶ [0038]-[0039], [0046]-0047], [0050], [0107]-[0113]); receiving information about the nutrient concentration measured in the growth medium (¶¶ [0074], [0081]); and controlling the fluidic system to adapt the nutrient concentration of the growth medium to a predetermined nutrient concentration (¶ [0081]); receiving information about the pH measured in the growth medium (¶ [0080]); and controlling the fluidic system to adapt the pH of the growth medium to a predetermined pH (¶ [0080]); receiving information about the temperature measured in the growth chamber (¶ [0091]); and controlling the climate system to adapt the temperature in the growth chamber to a predetermined temperature (¶ [0091]); receiving information about the humidity measured in the growth chamber (¶ [0080]); and controlling a climate system to adapt the humidity in the growth chamber to a predetermined humidity (¶ [0080]); controlling the LED-based lighting devices to provide a predetermined light spectrum and a predetermined light intensity (¶ [0039]); receiving information about the carbon dioxide concentration measured in the growth chamber (¶ [0076]); and controlling the carbon dioxide system to adapt the carbon dioxide concentration in the growth chamber to a predetermined carbon dioxide concentration (¶ [0076]); and optionally controlling the vertical inter-tray distance to a predetermined vertical inter-tray distance; wherein the predetermined nutrient concentration, the predetermined pH, the predetermined temperature, the predetermined humidity, the predetermined light spectrum, the predetermined light intensity, the predetermined 
Helene does not explicitly teach the control unit is configured for controlling the transport system to move the tray to a predetermined position in the rack.
Wilson teaches an industrial plant growing facility, including a control unit that is configured for controlling the transport system to move the tray to a predetermined position in the rack (¶ [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the facility of Helene by including the control unit, as taught by Wilson, in order to automatically move the trays and thus reduce human labor. 
Regarding claim 17, Helene teaches each and every element of claim 1 as discussed above, and Helene teaches the second growth zone comprising at least a different carbon dioxide concentration level from the first growth zone ((¶¶ [0062]-[0065]; see also FIG. 9 showing vents (816) disposed above both growth zones (910, 920) and ¶ [0062] saying that the vents distribute carbon dioxide, and since carbon dioxide is heavy, the lower growth zone (910) will have a higher carbon dioxide concentration than the upper growth zone (920)). Helene does not explicitly teach a control unit configured to transport one or more of the plurality of trays from a first growth zone of the at least two growth zones to second growth zone of the at least two growth zones.
Wilson teaches an industrial plant growing facility, including a control unit configured to transport one or more of the plurality of trays from a first growth zone of the at least two growth zones to second growth zone of the at least two growth zones (¶ [0142]; see also FIGS. 9 and 10 of Helene). 
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Helene as applied to claim 1 above, in view of U.S. Patent No. 6,725,598 to Yoneda et al. (“Yoneda”).
Regarding claim 5, Helene teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the LED-based lighting device comprises a blue LED (¶ 0056]), a green LED (¶ [0039]), and a red LED (¶ 0056]); the blue LED being configured for emitting light having a wavelength of at least 400 nm to at most 490 nm (¶ 0056]); the green LED being configured for emitting light having a wavelength of at least 490 nm to at most 570 nm (¶ [0039]); and the red LED being configured for emitting light having a wavelength of at least 570 nm to at most 700 nm (¶ [0056]); wherein the LED-based lighting device is configured for adapting the light intensity and/or light spectrum emitted by the UV LED, the blue LED, the green LED, and the red LED according to a predetermined light intensity and/or light spectrum for the plant species (¶ [0056]), optionally wherein the LED-based lighting device further comprises a far-red LED (¶ [0056]), the far-red LED being configured for emitting light having a wavelength of at least 700 nm to at most 850 nm, the LED-based lighting device being configured for adapting the light intensity emitted by the far-red LED according to a predetermined light intensity (¶ [0056]).
Helene does not explicitly teach a UV LED, the UV LED being configured for emitting light having a wavelength of at least 100 nm to at most 400 nm.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the facility of Helene by further including the UV LED, as taught by Yoneda, in order to optimize growth for particular plant species (see, e.g., Yoneda at Col. 2, lines 21-30).
B. 	Prior Art Rejections if claims 1-18 are construed according to Interpretation II.
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Helene in view of Wilson. 
Regarding claim 1, Helene teaches an industrial plant growing facility for growing plants of at least one plant species comprising: a housing (200) enclosing a growth chamber; a plurality of racks (380) positioned in the growth chamber, wherein each rack is configured for receiving one or more trays (¶ [0037]); a plurality of trays (482) placed in the plurality of racks, the plurality of trays being configured for receiving a plurality of plants of the at least one plant species, and the plurality of trays being configured for receiving a growth medium (¶¶ [0037], [0053]); a fluidic system (700) configured for providing the trays with a growth medium comprising nutrients and having a pH, wherein the fluidic system is configured for adapting the nutrient concentration and pH according to a predetermined nutrient concentration and predetermined pH for the plant species (¶¶ [0052], [0054], [0067]); a climate system (390) configured for providing a temperature and humidity within the growth chamber, wherein the climate system is configured for adapting the temperature and humidity within the growth chamber according to a predetermined temperature and predetermined humidity for the plant species (¶¶ [0047], [0091]); a plurality of light-emitting diode (LED)-based lighting devices see also FIG. 9 showing vents (816) disposed above both growth zones (910, 920) and ¶ [0062] saying that the vents distribute carbon dioxide, and since carbon dioxide is heavy, the lower growth zone (910) will have a higher carbon dioxide concentration than the upper growth zone (920)), the at least two growth zones arranged in a vertical configuration within the growth chamber (FIGS. 9 and 10). 
Helene does not explicitly teach wherein the carbon dioxide system is configured to substantially maintain the different predetermined carbon dioxide concentration of each of the at least two growth zones (construed according to Interpretation II, meaning “the plant growing facility includes two or more carbon dioxide sources and/or redirecting systems for independently controlling the carbon dioxide levels of the upper and lower growth zones”).
Wilson teaches a plant growing facility including a carbon dioxide system that is configured to substantially maintain the different predetermined carbon dioxide concentration of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plant growing facility of Helene and incorporate the carbon dioxide system control system of Wilson, in order to more accurately control the carbon dioxide levels in the upper and lower zones. 
Regarding claim 2, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the industrial plant growth facility is configured for adapting the vertical distance between the LED-based lighting devices and the trays (¶ [0037]).
Regarding claim 3, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches a control unit (426) configured for receiving information about the plant species of the plants in a tray (¶¶ [0038]-[0039], [0046]-0047], [0050], [0107]-[0113]); receiving information about the nutrient concentration measured in the growth medium (¶¶ [0074], [0081]); and controlling the fluidic system to adapt the nutrient concentration of the growth medium to a predetermined nutrient concentration (¶ [0081]); receiving information about the pH measured in the growth medium (¶ [0080]); and controlling the fluidic system to adapt the pH of the growth medium to a predetermined pH (¶ [0080]); receiving information about the temperature measured in the growth chamber (¶ [0091]); and controlling the climate system to adapt the temperature in the growth chamber to a predetermined temperature (¶ [0091]); receiving information about the humidity measured in the 
Wilson teaches an industrial plant growing facility, including a control unit that is configured for controlling the transport system to move the tray to a predetermined position in the rack (¶ [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the facility of the Helene and Wilson combination by including the control unit, as taught by Wilson, in order to automatically move the trays and thus reduce human labor. 
Regarding claim 4, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches wherein each rack comprises at least 6 layers (¶ [0037]).
Regarding claim 6, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the at least two growth zones have a different temperature (¶ [0064]).
Regarding claim 7, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the at least two growth zones are adapted to growing plants of different plant species; and/or the at least two growth zones are adapted to growing plants at different stages of plant growth (¶¶ [0062]-[0065]).
	Regarding claim 8, the combination of Helene and Wilson teaches a method for growing plants of at least one plant species, comprising the steps of: (a) providing an industrial plant growing facility according to claim 1 (see analysis of claim 1 above). The combination of Helene and Wilson further teaches (b) placing a tray comprising seeds of the at least one plant species in the growth chamber (Helene at ¶¶ [0046]-[0047]); (c) growing the seeds into mature plants, thereby obtaining mature plants (Helene at ¶¶ [0063]-[0065]); and, (d) removing the tray comprising the mature plants out of the growth chamber (Helene at ¶ [0065]); wherein during step (c) the nutrient concentration, the pH, the temperature, the humidity, the light spectrum, the light intensity, the carbon dioxide concentration, and optionally the vertical inter-tray distance, are adapted to a predetermined nutrient concentration, a predetermined pH, a predetermined temperature, a predetermined humidity, a predetermined light spectrum, a predetermined light intensity, a predetermined carbon dioxide concentration, and optionally a predetermined vertical inter-tray distance, determined by the plant species (Helene at ¶¶ [0074], [0076], [0080], [0081], [0091], [0039]), wherein the step (c) is performed in the at least two growth zones (910, 920) having at least a different predetermined carbon dioxide concentration and arranged in a vertical configuration within the growth chamber (Helene at ¶¶ [0062]-[0065]; see also FIG. 9 showing see also Wilson at (¶¶ [0083], [0089], [0099], [0100], [0128], [0130], [0137], [0138], [0184]-[0186]). 
	Regarding claim 9, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the predetermined nutrient concentration, the predetermined pH, the predetermined temperature, the predetermined humidity, the predetermined light spectrum, the predetermined light intensity, the predetermined carbon dioxide concentration, and optionally the predetermined vertical inter-tray distance, are further determined by a light interval, a growth stage, and/or desired properties of the mature plants (¶¶ [0065], [0107]-[0113]) (see also Wilson at ¶¶ [0081], [0167], [0176], [0203]), wherein the light interval of the plant species is the day interval of the day- night cycle or the night interval of the day-night cycle; the growth stage is the germination stage or the seedling-to-harvest stage; and/or, the desired properties of the mature plants comprise the taste of the mature plants, the colour of the mature plants, and the shape of the mature plants (¶¶ [0065], [0107]-[0113]).
Regarding claim 10, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the plant species is a plant species belonging to the group of leafy greens, herbs, halophytes, or medicinal plants (¶ [0112]).
Regarding claim 11, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the at least two growth zones have a different temperature (¶ [0064]).
Regarding claim 12, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the at least two growth zones are adapted to growing plants of different plant species; and/or the at least two growth zones are adapted to growing plants at different stages of plant growth (¶¶ [0062]-[0065]).
Regarding claim 13, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches the steps: (e) repeating step (b) multiple times, wherein at least two trays comprise plants of at least two different plants species (¶¶ [0063]-[0065], [0046]-[0047]); (f) executing step (c) for the at least two trays provided in step (e) (¶¶ [0063]-[0065], [0046]-[0047]); and, (g) repeating step (d) multiple times, wherein the at least two trays provided in step (e) are removed out of the growth chamber (¶¶ [0063]-[0065], [0046]-[0047]).
Regarding claim 14, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches the steps: (h) repeating step (b) a number (n) of times, wherein the trays comprise plants of one plant species, the average time between two consecutive repetitions of step (b) being one nth of the days to harvest the one plant species (¶¶ [0063]-[0065], [0046]-[0047]); (j) executing step (c) for the trays provided in step (h), wherein the predetermined nutrient concentration, the predetermined pH, the predetermined temperature, the predetermined humidity, the predetermined light spectrum, the predetermined light intensity, the predetermined carbon dioxide concentration, and optionally the predetermined vertical inter-tray distance, are determined by the growth stage of the plants (¶¶ [0063]-[0065], [0046]-[0047]); (k) repeating step (d) n times, wherein the trays provided in step (h) are removed out of the growth chamber (¶¶ [0063]-[0065], [0046]-[0047]).
Regarding claim 15, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the at least one plant species comprises one or more of leafy greens, herbs, halophytes, or medicinal plants (¶ [00112]).
Regarding claim 16, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein each of the at least two growth zones comprise one or more of the plurality of trays (FIGS. 9 and 10; ¶¶ [0063]-[0065]).
Regarding claim 17, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches the second growth zone comprising at least a different carbon dioxide concentration level from the first growth zone ((¶¶ [0062]-[0065]; see also FIG. 9 showing vents (816) disposed above both growth zones (910, 920) and ¶ [0062] saying that the vents distribute carbon dioxide, and since carbon dioxide is heavy, the lower growth zone (910) will have a higher carbon dioxide concentration than the upper growth zone (920)). Helene does not explicitly teach a control unit configured to transport one or more of the plurality of trays from a first growth zone of the at least two growth zones to second growth zone of the at least two growth zones.
Wilson teaches an industrial plant growing facility, including a control unit configured to transport one or more of the plurality of trays from a first growth zone of the at least two growth zones to second growth zone of the at least two growth zones (¶ [0142]; see also FIGS. 9 and 10 of Helene). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the facility of the Helene and Wilson combination by including the control unit, as taught by Wilson, in order to automatically move the trays and thus reduce human labor. 

Regarding claim 18, the combination of Helene and Wilson teaches each and every element of claim 8 as discussed above, and Helene teaches wherein the at least two growth zones are arranged in a vertical configuration within at least one of the plurality of racks (FIGS. 9 and 10; ¶¶ [0063]-[0065]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Helene in view of Wilson as applied to claim 1 above, and in further view of Yoneda.
Regarding claim 5, the combination of Helene and Wilson teaches each and every element of claim 1 as discussed above, and Helene teaches wherein the LED-based lighting device comprises a blue LED (¶ 0056]), a green LED (¶ [0039]), and a red LED (¶ 0056]); the blue LED being configured for emitting light having a wavelength of at least 400 nm to at most 490 nm (¶ 0056]); the green LED being configured for emitting light having a wavelength of at least 490 nm to at most 570 nm (¶ [0039]); and the red LED being configured for emitting light having a wavelength of at least 570 nm to at most 700 nm (¶ [0056]); wherein the LED-based lighting device is configured for adapting the light intensity and/or light spectrum emitted by the UV LED, the blue LED, the green LED, and the red LED according to a predetermined light intensity and/or light spectrum for the plant species (¶ [0056]), optionally wherein the LED-based lighting device further comprises a far-red LED (¶ [0056]), the far-red LED being configured for emitting light having a wavelength of at least 700 nm to at most 850 nm, the LED-based lighting device being configured for adapting the light intensity emitted by the far-red LED according to a predetermined light intensity (¶ [0056]).
The Helene and Wilson combination does not explicitly teach a UV LED, the UV LED being configured for emitting light having a wavelength of at least 100 nm to at most 400 nm.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the facility of the Helene and Wilson combination by further including the UV LED, as taught by Yoneda, in order to optimize growth for particular plant species (see, e.g., Yoneda at Col. 2, lines 21-30).
Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive and/or moot in light of the new grounds of rejection. 
As discussed above in the rejection under 35 U.S.C. 112(b), the limitation that was newly added to claim 1 “wherein the carbon dioxide system is configured to substantially maintain the different predetermined carbon dioxide concentration of each of the at least two growth zones” could be reasonably be interpreted to mean either (I) the plant growing facility includes a single carbon dioxide source located at a top portion of the growth chamber, and since carbon dioxide is heavier than air, the carbon dioxide falls downwards and thus the lower growth zone has a higher carbon dioxide concentration than the upper growth zone (“Interpretation I”); or (II) the plant growing facility includes two or more carbon dioxide sources and/or redirecting systems for independently controlling the carbon dioxide levels of the upper and lower growth zones (“Interpretation II”). Applicant’s remarks dated August 19, 2021 address the limitation according to Interpretation II, but this is not consistent with the discussion held during the March 30, 2021 Examiner Interview (see Examiner Interview Summary Record dated April 9, 2021). 
If claim 1-18 are construed according to Interpretation I, then applicant’s arguments are not persuasive. Helene indeed discloses wherein the carbon dioxide system is configured to substantially maintain the different predetermined carbon dioxide concentration of each of the at least two growth zones (construed according to Interpretation I, meaning “the plant growing facility includes a single carbon dioxide source located at a top portion of the growth chamber, and since carbon dioxide is heavier than air, the carbon dioxide falls downwards and thus the lower growth zone has a higher carbon dioxide concentration than the upper growth zone”) (¶¶ [0058]-[0065], [0076], [0069]-[0070]). 
Helene discloses a lower growth zone (910) and an upper growth zone (920). Helene also shows vents (816) disposed above both the upper and lower growth zones (FIG. 9). The vents distribute carbon dioxide (¶ [0062]). Since carbon dioxide is heavy, the lower growth zone (910) will have a higher carbon dioxide concentration than the upper growth zone (920). Helene teaches the carbon dioxide system is configured to control the distribution of carbon dioxide (¶¶ [0058]-[0065], [0076], [0069]-[0070]). Thus, Helene teaches the carbon dioxide system is configured to substantially maintain the different predetermined carbon dioxide concentration of each of the at least two growth zones (¶¶ [0058]-[0065], [0076], [0069]-[0070]).
If claim 1-18 are construed according to Interpretation II, then applicant’s arguments are moot in light of the new grounds of rejection. For Interpretation II, claim 1 is now being rejected under 35 U.S.C. 103 as being unpatentable over Helene in view of Wilson. As discussed above, the combination of Helene and Wilson teaches each and every element of independent claim 1. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643